Order entered May 23 , 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00147-CV

                            EX PARTE SENRICK WILKERSON

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. X13-1007-N

                                            ORDER
         Based on the Court’s opinion of this date, we DENY as moot appellant’s April 7, 2014

objection to the Court’s March 14, 2014 order; appellant’s April 28, 2014 request for a copy of

the record; and, appellant’s April 29, 2014 request for appointment of counsel and copy of the

record. Because appellant’s response to our request for a jurisdictional brief was timely filed, we

further DENY as moot appellant’s April 28, 2014 request that his response be deemed timely

filed.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE